842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel FRONEBERGER, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Defendant-Appellee.
No. 87-3201.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1988.Decided March 14, 1988.

John Daniel Froneberger, appellant pro se.
Edwin Marion Speas, Jr., Office of the Attorney General of North Carolina, for appellee.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order dismissing plaintiff's complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Froneberger v. State of North Carolina, C/A No. 87-365 (M.D.N.C. Dec. 8, 1987).


2
AFFIRMED.